DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
 Response to Amendment
In the amendment dated 2/9/22, the following has occurred: Claims 1-10, 12-14, 17-18, and 28-31 has been amended; and Claims 11 and 32 have been cancelled.
Claims 1-10, and 12-31 are pending.  Claims 1-10, 12-18, and 28-31 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 2/9/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10, 12-13, 18, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al., US 20130048340 (hereinafter, Bando), in view of Mori et al., US 20140113185 (hereinafter, Mori).
As to Claim 1:

    PNG
    media_image1.png
    840
    562
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    832
    media_image2.png
    Greyscale
	
	Bando discloses a cell of an energy storage device (see “a battery”, Fig. 11, [0019], Abstract), the cell comprising:
a first substrate having a proximal end and a distal end, wherein the first substrate comprises a first portion and a second portion, and  the second portion comprises a conductive material located at the proximal end (see [0099, 0190], Fig. 1, 8),
the conductive material comprises a plurality of conductive portions (see Fig. 8 below – multiple portions of 3a spaced apart by multiple pressured marks 25),
each of the conductive portions comprise a width (see Fig. 8 – each tab 3a comprises small width compared to the pressured marks 25), and
(see Fig. 8 – pressure marks 25 provide a distance spacing the individual 3a tab);

    PNG
    media_image3.png
    631
    416
    media_image3.png
    Greyscale

a second substrate (Fig. 8, [0190]); and
an inner separator disposed between the first substrate and the second substrate (see “separator 43 maybe a polyolefin-based…”, [0191], Fig. 8), wherein the first substrate, the inner (see “… case body 1… axis of winding of the positive electrode…”, [0089]); and 
a can comprising a first end and a second end, wherein the first end comprises a first cap comprising a contact surface (see “battery housing BC…”, [0080], Fig. 11-12; “… a lid part 2… current collectors 4 and 6… ”, [0080, 0084], Fig. 12).

    PNG
    media_image4.png
    614
    571
    media_image4.png
    Greyscale

Bando discloses the plurality of conductive portions are in contact with the cap via the connection parts 4a and 6a ([0084], Fig. 11), but does not disclose that the plurality of conductive portions are bend.  
It is noted that Bando’s tabs are also flexible and can be bended as to connect to a terminal of the battery.
Furthermore, in the same field of endeavor, Mori also discloses tabs 12 contacting a cap or conductive plate 52 (Abstract, Fig. 9) similar to that of Bando.  Mori further discloses that the flexible tabs such as that of Bando can be bend as shown in Figure 9 when in contact with the cap 52. 

    PNG
    media_image5.png
    382
    1270
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to bend the electrode tab of Bando in view of Mori as to connect to a terminal of the battery since the tab of Bando is flexible and is capable of accommodating the location of the terminal by bending.
As to Claim 2:
	Bando discloses the conductive material consists essentially of the first substrate (see “aluminum”, [0083, 0091]).
As to Claim 3:
	Bando discloses the first substrate is a current collector (see “… current collector 4… formed of aluminum…”, [0083]).
As to Claims 4 and 5:
	Bando discloses the first/second substrate is positioned closest to the central axis when rolled (see Fig. 8, [0089] – note that Bando discloses the same structure for both the first/second substrate.  Thus, the first and second substrate are identical to the substrate 42 of Bando in Figure 8 and substrate 42 which can be either the first or second substrate is closest to the axis than the other substrate 41).
As to Claims 6:
(see “… Al2O3… short-circuiting prevention layer 24…”, [00123-128], Fig. 1).

    PNG
    media_image6.png
    515
    832
    media_image6.png
    Greyscale

As to Claim 7:
	Bando discloses the second portion is located adjacent to the first portion (Fig. 1).
As to Claim 8:
	Bando discloses the second substrate further comprises a conductive tab (see “… electrode assembly 3… an uncoated region 3a of the wound positive electrode side electrode…”, [0087], Fig. 8).
As to Claim 9:
	Bando disclose the conductive tab is disposed partway along a length of the second substrate (see “… electrode assembly 3… an uncoated region 3a of the wound positive electrode side electrode…”, [0087], Fig. 8).
	Bando shows multiple tab 3a along the length of the second substrate 41 which also includes the partway location.  However, Bando does not disclose the tab extends transverse to a mid-plane of the second substrate as depicted in instant Figure 9 below.

    PNG
    media_image7.png
    227
    519
    media_image7.png
    Greyscale

	However, it is noted that Bando does disclose tab 3a that protruded upward.  The difference between that of Bando and that of the claimed invention is that the tab 122 appears to be bended as to extend transverse to a mid-plane of the second substrate.  With respect to that, it is noted that Bando’s tabs are also flexible and can be bended as to connect to a terminal of the battery.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to bend the electrode tab of Bando as to connect to a terminal of the battery since the tab of Bando is flexible and is capable of accommodating the location of the terminal by bending.
As to Claim 10:
	Bando discloses the first substrate forms one of an anode and a cathode and the second substrate forms another of the anode and the cathode (see “positive electrode side… negative electrode side electrode…”, [0005, 0048, 0061]).
As to Claim 12:
	Bando discloses the conductive material is in electrical contact with the contact surface (see “… uncoated region 3b…”, [0087], Fig. 11, 12).
As to Claim 13:
(see “… a bottomed cylindrical… bottomed rectangular cylindrical… shape…”, [0080], Figs. 11-12).
As to Claim 18:
	Bando discloses the contact surface of the first cap comprises a weld in electrical communication with the second portion (see “… uncoated region 3a… is welded to the connection part 4a of the current collector 4 in a bundled state…”, [0090], Figs. 11-12 – note that the connection part 4a is an extension of the lid 2, which are both electrically conductivity).
As to Claim 28:
	Bando discloses each of the conductive portions comprise substantially the same width (see Fig. 8 above).
As to Claim 29:
	Bando discloses each of the conductive portions are spaced apart by substantially the same distance (see Fig. 8 above).	
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Mori, as applied to claim 1 above, and further in view of Gardner et al., US 20090029240 (hereinafter, Gardner).
As to Claim 14:
	Bando discloses the first or second end is open end (see Figs. 11-12), but does not disclose both ends are open ends.
	In the same field of endeavor, Gardner also discloses a battery having a wound electrode assembly having a container 4 with at least one open end 8 where current collection tabs 6 connecting to the cap 3 and 5 [0043] similar to that of Bando.  Gardner further discloses that the container are open in both ends with caps to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].  

As to Claim 15:
	Bando discloses the first end of the can is configured to receive the first cap (see Figs. 11, 12, “… lid part 2… case body 1 has a flat and substantially cubic solid shape in accordance with the shape of the lid part 2… a lower gasket 18… the lid part 2…”, [0080, 0093]).
As to Claim 16:
	Bando discloses the first is open end and receive a lid 2 (see Figs. 11-12), but does not disclose a second end with a lid.
	In the same field of endeavor, Gardner also discloses a battery having a wound electrode assembly having a container 4 with at least one open end 8 where current collection tabs 6 connecting to the cap 3 and 5 [0043] similar to that of Bando.  Gardner further discloses that the container are open in both ends with caps to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the housing/container of Bando as to have two opened ends as that of Gardner as to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].
As to Claim 17:
	Bando discloses the lid can made of metal such as aluminum but does not disclosed the cap comprises of nickel.

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the lid of Bando as to incorporate nickel as the electric conductivity material as taught by Gardner as to connect electrically to the tab of the electrode assembly [0047, 0048].  Furthermore, it would have been further obvious as Bando and Gardner teach that metal such as aluminum and nickel are interchangeable as electric conductivity material as cap and electrode tab.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bando in view of Mori, as applied to claim 1 above, and further in view of Sohn, US 20110067227.
Bando discloses that the tabs 3a/3b are space apart by the pressured marks 25.  However, Bando does not disclose that the width and distance of the tabs and pressured marks can be changed.
In the same field of endeavor, Sohn also discloses a wound like electrode assembly comprising tabs that are spaced apart (Abstract, Fig. 6A-6D) similar to that of Bando.  Sohn further discloses that the distances and width can be adjusted as to prevent misalignment of the uncoated portions [0047, 0032, 0084].
Similarly, Mori also discloses similar electrode assembly having tabs 12 contacting a cap or conductive plate 52 (Abstract, Fig. 9) similar to that of Bando and Sohn.  Mori further discloses that the distances and width can be progressively increased, which can contribute to improve connectivity between tabs and terminals and prevent short circuiting [0173, 0144].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the spacing and/or width of the tabs of Bando as taught by Sohn and Mori as to having increasing width or spacing as to prevent misalignment of the uncoated portions [0047, 0032], and also to improve connectivity between tabs and terminals while preventing short circuiting [0173, 0144].
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that Bando does not disclose the new limitation as amended from the previous limitation of Claim 32 and the same limitation as incorporated from Claim 11.  The 102 rejection has been withdrawn, and a new 103 rejection under Bando in view of Mori is made.  Specifically, the modification of Bando and Mori disclose all the instant limitations.  As noted above, they are both in the same field of endeavor, since both have a wound electrode assembly.  Bando has an oval electrode assembly and Mori has a cylindrical electrode assembly (Fig. 2).  

    PNG
    media_image8.png
    1629
    675
    media_image8.png
    Greyscale

    PNG
    media_image3.png
    631
    416
    media_image3.png
    Greyscale

Thus, even if they are housed by different shape of housing, they can still be modified as to fit into the appropriate housing.  More importantly, the different commonly known housing do not obstruct the conductive portions from reaching the conductive contact portions.  A person skilled in the art would be motivated to accommodate the wound electrode assembly in different housing as to use in the desired accommodated space without changing or obstructing the operation of the battery.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723